DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 21 December 2020.  Amendments to claims 1, 8 and 15 have been entered.  No claims have been added.   Claims 2, 3, 9, 10, 16 and 17 have been canceled.  Rejections made under 35 USC §101 and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 1, 4-8, 11-15 and 18-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Daniel Rabinowitz (Reg. No. 71,890) on 09 April 2021 at 1:00 p.m. Eastern time.
IN THE CLAIMS
Claims 1, 8 and 15 are amended as follows:
Claim 1.  A method for proactively monitoring regulatory compliance within an order management system, comprising:
retrieving historical trade data from a database connected to the order management system;
receiving a first order from a user computer for a trade at the order management system;
determining that the first order contains suspicious attributes by analyzing information associated with the historical trade data, and wherein the suspicious attributes indicate at least one of unusual trade size, unusual liquidity, or a price move;
flagging the first order in response to the determining;
comparing the first order to a market snapshot captured at a time in which the first order was received, wherein the market snapshot is retrieved from a historical quote database operatively connected to the order management system;
identifying a subgroup of information including the suspicious attributes;
providing a recommendation to a compliance application server, based on the comparing and the identifying, relating to the subgroup of information before the trade is executed, wherein the recommendation identifies the first order as including the suspicious attributes; and
blocking, delaying, cancelling, or rejecting execution the first order, using the compliance application server, based on the recommendation.

Claim 8.  A computer system for proactively monitoring regulatory compliance within an order management system, comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the computer system to:
retrieve historical trade data from a database connected to the order management system;

determining that the first order contains suspicious attributes by analyzing information associated with historical trade data, and wherein the suspicious attributes indicate at least one of unusual trade size, unusual liquidity, or a price move;
flag the first order in response to the determining;
compare the first order to a market snapshot captured at a time in which the first order was received, wherein the market snapshot is retrieved from a historical quote database operatively connected to the order management system;
identify a subgroup of information including the suspicious attributes; and
provide a recommendation to a compliance application server, based on the comparing and the identifying, relating to the subgroup of information before the trade is executed, wherein the recommendation identifies the first order as including the suspicious attributes; and
block, delay, cancel, or reject execution the first order, using the compliance application server, based on the recommendation.

Claim 15.  A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause a computer system to proactively monitor regulatory compliance in real-time or near real-time within an order management system, by performing the steps of:
retrieving historical trade data from a database connected to the order management system;
receiving a first order from a user computer for a trade at the order management system;
determining that the first order contains suspicious attributes by analyzing information associated with historical trade data, and wherein the suspicious attributes indicate at least one of unusual trade size, unusual liquidity, or a price move;

comparing the first order to a market snapshot captured at a time in which the first order was received, wherein the market snapshot is retrieved from a historical quote database operatively connected to the order management system;
identifying a subgroup of information including the suspicious attributes; and 
providing a recommendation to a compliance application server, based on the comparing and the identifying, relating to the subgroup of information before the trade is executed, wherein the recommendation identifies the first order as including the suspicious attributes; and
blocking, delaying, cancelling, or rejecting execution the first order, using the compliance application server, based on the recommendation.

Claims 6, 13 and 20 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Widerhorn et al, US Patent No. 10,552,735 B1, in view of Adjaoute, US Pub. No. 2015/0339673 A1) teaches a method for proactively monitoring regulatory compliance within an order management system, the method comprising:
retrieving historical trade data from a database connected to the order management system;
receiving a first order from a user computer for a trade at the order management system;
determining that the first order contains suspicious attributes by analyzing information associated with the historical trade data;
flagging the first order in response to the determining;
comparing the first order to a market snapshot captured at a time in which the first order was received, wherein the market snapshot is retrieved from a historical quote database operatively connected to the order management system;
identifying a subgroup of information including the suspicious attributes;
providing a recommendation to a compliance application server, based on the comparing and the identifying, relating to the subgroup of information before the trade is executed, wherein the recommendation identifies the first order as including the suspicious attributes; and
blocking, delaying, cancelling, or rejecting execution the first order, using the compliance application server, based on the recommendation.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a method for proactively monitoring regulatory compliance within an order management system the method including:
determining that the first order contains suspicious attributes wherein the suspicious attributes indicate at least one of unusual trade size, unusual liquidity, or a price move.
For these reasons claims 1, 8 and 15 are deemed to be allowable over the prior art of record and claims 4, 5, 7, 11, 12, 14, 18 and 19 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Regarding subject matter eligibility under 35 USC §101:
Examiner concludes that the pending claims are directed to particular technological features that solve problems with prior art tools. The pending claims solve a problem by providing a proactive tool which prevents market abuse in in an order management system.  By detecting orders that include suspicious attributes, an order management system can be configured to block, delay, cancel or reject the executions of such orders.   As such, the claimed invention is directed to technical improvements of automated trading systems and order management systems.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Flanagan et al (US Pub. No. 2013/0151373 A1) (June 13, 2013) “SYSTEMS AND METHODS FOR SUPPORTING REGULATORY REQUIREMENTS FOR THE DISTRIBUTION OF CONTROLLED AND NON-CONTROLLED ITEMS”.
Lutnick et al (US Pub. No. 2010/0057626 A1) (March 4, 2010) “CANCELLATION TIMING IN AN ELECTRONIC MARKETPLACE”.
LOBRACO et al (Canadian Patent No. 2 699 754) (March 26, 2009) “VOLUME CONTROL FOR MASS QUOTE MESSAGES”.
Miller et al:  “High Frequency Trading: Overview of Recent Developments”, Congressional Research Service, 7-.... www.crs.gov, R44443, April 2016. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692